In Banc.
AFFIRMED.
This is a proceeding by writ of review to review the action of the justice of the peace in Josephine County, Oregon. On April 23, 1927, the petitioner for the writ, Wendell Colby, was brought before the Justice Court charged with the crime of unlawfully possessing and transporting intoxicating liquor. The return to the writ discloses that the defendant was informed of his rights and that the cause was continued for a time in order that he might procure an attorney. It appears from his affidavit that he sent for and consulted an attorney and thereafter appeared in the Justice Court and pleaded guilty to the charge and was sentenced to pay a fine of $500, ordered to pay costs of $3.67 and to serve thirty days in the county jail.
Thereafter the petitioner filed a motion and affidavit to set aside the judgment and sentence, and for leave to withdraw his plea of guilty and substitute a plea of not guilty. The Justice Court denied the motion. Upon the hearing of the writ and the return of the proceedings thereon the Circuit Court found as follows:
"1. That the defendant Colby was advised of his rights;
"2. That he consulted his attorney before pleading;
"3. That he voluntarily made a statement in open court reciting his connection with the affair and asked for leniency;
"4. That he waived any irregularity as to time, if there be any irregularity, when he stated to the court that he was ready to receive sentence;
"5. That the court, before accepting his plea, fully advised him of his rights and that he freely and *Page 487 
voluntarily, after consultation with his attorney entered a plea of guilty.
"Under the above circumstances, the defendant is not entitled to withdraw his plea of guilty for the purpose of entering a plea of not guilty," and dismissed the writ.
The petitioner appealed, and contends that the Justice Court abused its discretion in refusing to vacate the judgment. Among the facts stated in the affidavit of the defendant in the Justice Court we find the following relating to the circumstances of the charge against him, to wit: that he and his partner painted a large sign for one Smithdeal for "Dixie Inn," near the Pacific Highway. The affiant states:
"That in the course of the preparing, delivery and payment for said sign, the said S. Smithdeal, unsolicited by affiant, or by any other so far as he knows, approached affiant and one Joe Ditto, partner of affiant as aforesaid in the sign painting business, for the purpose of getting affiant and said Joe Ditto to find out for him, the said S. Smithdeal, where he could buy a lot of liquor, or if affiant and said Ditto would, or could, to get him a lot of liquor, which said Smithdeal stated to them, he desired and intended to use in connection with the operation of his `Dixie Inn.' Said S. Smithdeal stating at said times that he would pay them big money and make it well worth their while, as he intended to bottle the liquor and dispense it among his patrons."
That affiant and Ditto at first informed Smithdeal that they did not want to become involved in the plan. The affiant further stated as follows:
"* * that overcome by the repeated inducement of said S. Smithdeal, and the offer of big money and of the assurance that it would be easy money and that it could easily be done, and being in dire need *Page 488 
of money, affiant did undertake to furnish the liquor for said S. Smithdeal and while in possession thereof was apprehended * *."
In order to warrant the Justice Court in vacating the judgment entered upon a plea of guilty, so that the defendant might enter a plea of not guilty, the defendant ought to show that he had a defense to the complaint. Instead of showing this, he plainly shows that he was guilty. He mentions extenuating circumstances, but we find none.
We concur in the finding of the learned trial judge. The judgment is affirmed.                                   AFFIRMED.